Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 8, 2021, in which claims 1, 10, 13, 22, and 25 are amended. Claims 6 and 18 have been cancelled.  Claims 1-5, 7-17, and 19-25 are currently pending.

Allowable Subject Matter
Claims 1-5, 7-17, and 19-25 allowed.
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Park (“Sequence-to-Sequence Prediction of Vehicle Trajectory via LSTM Encoder-Decoder Architecture”, 2018) discloses a Seq2seq model which takes a time-series of collision data.
Farre (“Dense neural networks for predicting chromatin conformation”, 2018) uses Hi-C contact map data to predict 3D chromatin structures.
Fan (US20170329892A1) describes a method of inputting a square matrix of protein interaction data into a neural network to determine sidechain conformations.
However, none of the prior art references of record, alone or in combination, disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1): 
each vector of the n*n matrix of genome interaction data represents contact information of a bin of the genome, such that each bin of the genome is processed independently of contact data for another bin in the genome by feeding each bin to a separate one of the encoder units
	
The primary reference Park does not explicitly teach inputting Hi-C contact map, or any other type of protein interaction data into the Seq2Seq neural network disclosed.  Though inputting Hi-C contact map data into a neural network is disclosed in Farre, Farre uses a convolutional neural network.  The combination does not disclose or suggest that individual bins of the Hi-C contact map data can be fed into separate sequential encoder units in the Seq2Seq model to derive a 3D model for a visualization of a genome.    
	Independent claims 13 and 25 each recite analogous limitation to that identified above, and are allowable for the same reason.  Dependent claims 2-5, 7-12, 14-17, and 19-24 are allowable for at least the reasons cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720. The examiner can normally be reached M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126